IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 99-30115
                            Summary Calendar



CAROLYN J. SMITH,

                                               Plaintiff-Appellant,
versus


CHARLES H. FAUCHEUX, Doctor; STATE OF LOUISIANA MEDICAL REVIEW
PANEL; ST. ANNE GENERAL HOSPITAL,

                                               Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 98-CV-558-B


                             August 31, 1999

Before JOLLY, JONES and BENAVIDES, Circuit Judges.
              *
PER CURIAM:
     Carolyn J. Smith appeals the district court’s dismissal of her

case for lack of subject matter jurisdiction.       She alleges that the

district court erred by denying her “due process of law rights” and

departing from the Federal Rules of Civil Procedure and criminal

procedure guidelines.

     The record in this case reveals that both Ms. Smith and all of

the defendants named are domiciled in the state of Louisiana.          As

such, subject matter jurisdiction cannot be based on diversity of


 *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
citizenship.   See 28 U.S.C. § 1332; Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 829, 109 S.Ct. 2218, 2221 (1989).       Ms.

Smith's attempts to establish some sort of federal question in her

brief are devoid of merit; essentially, her claims boil down to a

simple medical malpractice case.    See 28 U.S.C. § 1331.   Because

Ms. Smith has established neither diversity of citizenship nor a

federal claim, the district court did not err in dismissing the

case as to all defendants.

     AFFIRMED.